Title: From George Washington to Henry Laurens, 25 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge April 25th 1778

I beg leave to inform Congress, that the report of the Commissioners coming, according to intelligence received yesterday by a Person of Philadelphia, is confidently believed, and it is there thought, that they will very soon arrive. I think it almost certain, that the matter will not be delayed, as the conduct of Ministry in not sending them immediately after their former propositions has been much reprobated; and as it may be of much importance to improve the first impressions of the people upon the occasion. Lord Amherst, Admiral Kepple & General Murray are said to be the persons appointed, & it is likely they are vested with both civil & military powers. The information was thro the channel of a sensible—intelligent man well known & of esteemed credit. He is connected with the British Army, having Two or three Brothers in it. I shall transmit the earliest accounts, I may receive from time to time on this very interesting subject. I have the Honor to be with great respect Sir Yr Most Obedt St

Go: Washington

